Case 1:20-cv-11335-MLW Document 24 Filed 07/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

MARIE BAPTISTE and
MITCHELL MATORIN,
Plaintiffs,
Vv. C.A. No. 1:20-cv-11335-MLW
COMMONWEALTH OF MASSACHUSETTS
and EXECUTIVE OFFICE OF
HOUSING AND ECONOMIC

DEVELOPMENT,
Defendants.

Neer eee ee ee ee ee

ORDER

 

WOLF, D.J. July 23, 2020

It is hereby ORDERED that:

1. The parties shall confer and, by July 27, 2020,
report, jointly if possible, their views on whether the hearing
on plaintiffs' motion for preliminary injunction should be
consolidated with the trial on the merits and, in any event, how
long it would take to prepare for such a consolidated proceeding
if the court decides to do so. See Fed. R. Civ. P. 65(a) (2).

2. The parties shall, by July 27, 2020, respond to the July
21, 2020 Motion to Intervene (Dkt. No. 23). Among other things,
defendants shall address whether they intend to advocate
zealously that the government action at issue in this case is
constitutional and are capable of doing so adequately. See Fed.

R. Civ. P. 24(a). The parties shall also address whether
Case 1:20-cv-11335-MLW Document 24 Filed 07/23/20 Page 2 of 2

intervention will unduly delay or prejudice the adjudication of
the rights of the current parties. See Fed. R. Civ. P. 24(b).
3% The August 6, 2020 hearing on the motion for

preliminary injunction is CANCELLED.

 

CHL

UNITED “STATES DISTRICT JUDGE
